Title: Nathaniel Bowditch to James Madison, 18 May 1827
From: Bowditch, Nathaniel
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Boston
                                
                                May 18 1827
                            
                        
                        Mr. Francis Grund was for some time the instructor in mathematics in the excellent seminary at Northampton
                            (Mass) under the direction of Mesr. Cogswell & Bancroft. A few months since he quitted that establishment where
                            he was rather unpopular and undertook to deliver lectures and instruct a class in this City in the elementary and some of
                            the higher branches of mathematical analysis, but he has not met with the encouragement he had hoped though on the whole
                            as much as he had a right to expect taking into view the good situation of our public schools where similar instruction
                            can be obtained free of expense though in a more imperfect manner.
                        Not having attended any of his lectures, I have, since the receipt of your letter, conversed with several
                            persons who have been instructed by him. They all testify to his zeal, and that he explains & illustrates the
                            difficult parts to his scholars with great clearness notwithstanding the slight imperfections which sometimes occur from
                            his having but lately acquired a knowledge of our language. I have seen him often during the last year and he has been
                            frequently at my house, but I cannot speak with certainty of the extent of his mathematical
                            acquirements though I have occasionally given him a fair opportunity of discoursing on the works he had studied if he had
                            seen fit so to do. From what I have seen of him however I am satisfied that he has not yet read the great works of the present day. The labors of La Place, La Grange, Poission & Le Gendre are new to him
                            as sealed books; still his acquirements are sufficient for the course of instruction in any of
                            our colleges and as he is a young man he would doubtless improve considerably, so that if his acquirements were the only
                            point of consideration I should not have much (if any) hesitation in saying he would give satisfaction to the visitors of
                            the University.
                        But there is one part of his character, which if I do not mistake would not satisfy the visitors. I refer to
                            the query relative to the power of "managing youth and sharing in the administrative authority of the University" On this
                            point I must say that so far as I can get information he is rather of a jealous disposition,
                            somewhat inclined to sarcastic remarks, and he has indulged in it at the expence of some of his
                                dull scholars, exposing them before the whole class so that he has more than once lost the
                            friendship of those he was instructing, and there is reason to suppose that this humour would occasionally be felt by his
                            colleagues in instruction.
                        I regret to have to speak of him in this manner as I should be glad to see him placed in a good situation
                            where his talents would be useful to the public as well as to himself. I have written with the fullest confidence that no
                            unnecessary exposure of this information will be made. Please to accept the assurances of my high respect &
                            consideration
                        
                            
                                Nathl Bowditch
                            
                        
                    